Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144384 & (13)(14)(15)(16)(20)(21)(22)                                                                 Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 144384
                                                                     COA: 304075
                                                                     Wayne CC: 94-002089
  CORTEZ ROLAND DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and the motion to
  intervene are GRANTED. The application for leave to appeal the November 16, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for
  reconsideration of the defendant’s successive motion for relief from judgment in light of
  Miller v Alabama, 567 US ___; 132 S Ct 2455; 183 L Ed 2d 407 (2012), including the
  question whether Miller applies retroactively to cases that have become final on direct
  review. The motion to withdraw the application, the motion to concur with the request
  for leave, and the motion for stay are DENIED as moot.

        We do not retain jurisdiction.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 7, 2012                   _________________________________________
         h0904                                                                  Clerk